Citation Nr: 1809245	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent from May 5, 2011, and in excess of 70 percent from August 4, 2017, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2012, the Veteran requested a Board hearing for his increased rating PTSD claim.  In November 2013, the Veteran was notified that his hearing would be held in January 2014.  He failed to report to the hearing.  He later submitted correspondence indicating that he was not able to attend the scheduled hearing because he arrived at the El Paso VA without his letter; therefore he was unsure of the location of the hearing.  He requested that his hearing be rescheduled.

In a February 2014 decision, the Board found that the record raised a claim of entitlement to TDIU and remanded the issues for further development.

In March 2016, the Board remanded the Veteran's claims again so that he could be afforded a hearing.  In December 2016, the Veteran was notified the hearing would be held in January 2017.  The Veteran failed to appear.  He submitted correspondence in January 2017 indicating that he missed the hearing due to a family emergency and requested that his hearing be rescheduled.  In March 2017, the Veteran was sent two letters notifying him of the scheduled Board hearing in April 2017.  He failed to report for the hearing or provide good cause for his failure to report.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.702(d) (2017).

In a May 2017 decision, the Board found that the Veteran was entitled to at least a 50 percent disability rating from May 5, 2011, for his service-connected PTSD, but remanded the issues for further development.  Subsequently, the RO issued a decision in November 2017 which increased the Veteran's service-connected PTSD disability rating to 70 percent, effective August 4, 2017.





FINDINGS OF FACT

1. The record evidence shows that throughout the entire appeal period, the Veteran's service-connected PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, but does not more nearly approximate total occupational and social impairment.

2. The record evidence does not show that the Veteran's service-connected PTSD precludes him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA must inform the veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA by way of letters sent in May 2011 and September 2015, prior to the RO's initial unfavorable decisions.  The letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The September 2015 letter included a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the Veteran to submit regarding his claim for TDIU.  To date, this information has not been received by the VA.  Courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  In the present case, as the Veteran did not submit VA Form 21-8940, VA's duty to assist him in the development of his claim for TDIU is met.

Additionally, VA satisfied the duty to assist the Veteran by providing VA examinations to the Veteran in July 2011, April 2013, June 2015, and August 2017.  The examiners interviewed the Veteran and conducted examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  Thus, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Entitlement to an Increased Rating for PTSD

The Veteran seeks a disability rating in excess of 50 percent from May 5, 2011, and in excess of 70 percent from August 4, 2017, for his service-connected PTSD.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266. 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis; "The . . . regulation contemplates [: (1)] initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran was provided with a PTSD examination by the VA in July 2011.  The VA examiner noted recurrent anger outbursts; marital or family distress; interpersonal discord; exaggerated startle response; hypervigilant behaviors; moderate attentional and concentrative dysfunction; mild short-term memory dysfunction; hypervigilant thoughts; troubling recall of combat when exposed to unexpectant reminders; interpersonal discomfort with crowds and strangers; history of interpersonal conflict; isolative preferences aside from family; emotional dysregulation in the form of recurrent anger, depression, and anxiety; and chronic sleep disturbance with troubling dreams or nightmares of combat experiences.  The Veteran reported that he and his wife were arguing one day and the neighbors called the police and reported he was violent.  He stated that as a result he could not see his son for one year.  The Veteran reported historical problems with anger and aggressiveness. The Veteran also reported a history of suicidal ideation, but no gestures or attempts.  The Veteran denied having any symptoms of delusions or hallucinations.  The examiner noted that the Veteran presented an anxious mood with congruent effect.

VA treatment records from September 2012 show that the Veteran was seen in the ER for having fleeting suicidal thoughts.

The Veteran was provided with another VA PTSD examination in April 2013.  The Veteran reported having conflicts with his wife's family.  He reported having problems with depression, anxiety, difficulty sleeping, nightmares 2-3 times a week, night time sweats, nausea, loss of appetite, socially isolating himself, problems concentrating on his school work, and difficulty remembering daily events.  He reported that at times he has a sense that someone is calling his name or standing behind him.  The examiner noted that the Veteran experienced  recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

In a June 2015 VA PTSD examination, the Veteran reported off and on interactions with his family depending on his mood or the day.  The examiner noted recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to void external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events; markedly diminished interest or participating in significant activities; feelings of detachment or estrangement from others; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.

The Veteran was most recently provided a VA PTSD examination in August 2017.
The examiner noted recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events; dissociative reactions in which the individual feels or acts as if the traumatic events were recurring; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  The examiner noted symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; speech intermittently illogical, obscure, or irrelevant; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also noted that chaos in the Veteran's home led to CPS involvement, although no actions were taken against the Veteran.

In this case, throughout the appeal period, the Board discerns no significant difference in either the number of symptoms due to the Veteran's PTSD, the types of symptoms due to his PTSD, or the overall impact of the Veteran's PTSD symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the Veteran's record showing thoughts of suicide, violence, aggression, impaired impulse control, difficulty in adapting to stressful circumstances, difficulty establishing and maintaining effective relationships, and mostly staying to himself, the Board finds that the Veteran's service-connected PTSD warrants a disability rating of 70 percent, but no higher.  

The Board is persuaded that the symptoms displayed by the Veteran establish that since his claim for an increased rating for his psychiatric disability in May 2011, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warrants a 70 percent disability rating.

The Board finds that the service-connected PTSD did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's PTSD caused gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent disability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  The Board acknowledges that the April 2014 VA PTSD examination noted that the Veteran at times has a sense that someone is calling his name or standing behind him, but this has not been shown to be persistent.  The Board also notes that the Veteran has reported mild memory loss, but the record evidence does not show that he has had trouble with names of close relatives, his own occupation, or his own name.

Accordingly, the Board finds that a schedular rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD.  

Entitlement to TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

As the result of this decision, the Veteran is service-connected for PTSD at 70 percent from May 5, 2011.

The record reveals that the Veteran worked at McDonalds from June 2001 through June 2002, in a UPS warehouse from June 2012 to October 2012, then participated in a work study program at the Fort Bliss National Cemetery beginning in January 2013, and obtained employment as a dispatcher at Sun Metro Lift in July 2013.  The Veteran graduated from college with a degree in Business Management in February 2013.  See Vocational Rehabilitation records.  

The Veteran's vocational rehabilitation records through the VA also show that in July 2012, he indicated that the pain in his lower back, knees, and hands reduce his ability to get or hold a satisfactory job.

At an April 2013 VA PTSD examination, the Veteran reported that he is attending the University of Phoenix and has only one more course to complete for his BS in Business Management.  He was working at UPS until 2012.  He then joined a subcontractor company installing cable television and worked at this job for 4-5 months.  Next, he entered the vocational rehabilitation program and started work-study at the National Cemetery at Ft. Bliss.  He stated he works there for 25 hours per week.  

In March 2014, a VA medical opinion was provided regarding the impact of the Veteran's service-connected PTSD upon his employment.  The VA examiner opined that the Veteran is currently not presenting any significant functional difficulties in a work setting.  At the time of this evaluation, the Veteran was participating in a work study program, was seeking employment, had no difficulty completing the basic activities of daily living, and was enrolled in college.

At a June 2015 VA PTSD examination, the Veteran indicated that he was currently employed as a dispatcher.  The Veteran reported that he worked regular daytime work hours, has never had any negative reviews, evaluations, or complaints about his performance or behavior in the workplace, and has been showing up for work on time.  He noted that, unlike his previous job, he does not have to work with a lot of people but can be alone most of the time, which he prefers.  He continues to have some moderate decline in social interactions and irritability and complained of continued difficulty with sleep.  The VA examiner opined that the Veteran appears to be maintaining gainful employment and coping moderately well with his PTSD symptoms.  The examiner added that there is no evidence to suggest marked deterioration in functioning that would preclude him from being able to secure or follow a substantially gainful occupation.  Hence, the examiner noted that there is a 50 percent or greater likelihood that this Veteran, given his PTSD symptoms, would be able to follow a substantially gainful occupation.

The Veteran's record most recently shows that he is an employee at the El Paso VAOPC.  See VA Form 27-0820 from July 2017.

At the Veteran's VA PTSD examination in August 2017, the Veteran reported that he is irritable which has caused direct counseling at work, problems with concentration that causes problems at work, and increased isolation and problems with coworkers.

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU.

The record evidence reflects that the Veteran is currently employed by the El Paso VAOPC.  
As the evidence fails to establish that the Veteran's service-connected PTSD precludes substantially gainful employment, the criteria for a TDIU rating were not met and the claim must be denied.  The Veteran did not submit VA Form 21-8940 which has also precluded the consideration of potentially favorable evidence as a completed form could have provided more information regarding the Veteran's work history and reasons for not being able to maintain employment.  See Wood, 1 Vet. App. At 193 (noting that the duty to assist is not a one-way street). In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability evaluation of 70 percent, but not higher, for PTSD is granted from May 5, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


